Citation Nr: 0829285	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-37 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 2004 by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for DM.  

The veteran and his spouse testified during a hearing before 
the undersigned Veterans Law Judge in July 2008; a transcript 
of that hearing is of record. 

In July 2008, the veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a July 2008 written statement included in the 
record.  The Board accepts this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  An additional notice as to this 
matter was provided in October 2007.

The veteran contends he is entitled to service connection for 
DM, stating that his symptoms of DM began in 1989 while 
serving in the military.

A February 1974 enlistment examination report showed normal 
endocrine system findings.  A February 1976 urinalysis was 
negative for glucose in the urine.  A December 1976 
urinalysis in conjunction with an occupational physical 
examination reported negative sugar in the urine.  Similar 
findings were noted on urinalysis in May 1978 and March 1986.  
A January 1989 service treatment note indicated that the 
veteran's fasting blood sugar (FBS) was 118 mg/dL and 
diagnosed FBS in the slightly high-end range.  In a May 1991 
eye clinic treatment note, the veteran complained of his left 
eye feeling weaker, and the examiner reported that the 
veteran was borderline diabetic.  A January 1994 urinalysis 
report was negative for glucose.  A February 1994 lab report 
noted a blood glucose level of 84 mg/dL, with the reference 
range being 70 to 110 mg/dL.

In a post-service VA urgent care note dated in October 2003, 
the assessment was DM newly diagnosed.  Additional VA 
treatment notes indicate that the veteran has received 
ongoing treatment for his DM, which he controls through diet.

In a July 2004 VA diabetes mellitus opinion report, the VA 
physician indicated that service treatment records as well as 
VA and private treatment records were available for review.  
The physician opined that given the available medical 
information in the veteran's claims file, there was not 
enough testing data to diagnose type II DM prior to 2004. 

The Board finds that additional development is warranted to 
determine whether there is a medical relationship between the 
veteran's current type II DM disability and his military 
service.  Therefore, the AMC/RO should schedule the veteran 
for a VA medical examination to determine whether the 
veteran's current DM disability is related to his military 
service.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied. 

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for diabetes mellitus since July 
1994.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
diabetes mellitus examination performed 
by an endocrinologist to determine the 
nature and etiology of his diabetes 
mellitus disability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the 
endocrinologist performing the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following review of the claims folder and 
an examination of the veteran, the 
examiner should specifically identify 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the veteran's diabetes mellitus is 
related to service.  Sustainable reasons 
and bases are to be provided for any 
opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




